DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 7 (claims 1-2,19-20) in the reply filed on 1/28/22 is acknowledged.  Due to the amendment to the claims filed 1/28/22, the dependent claims are now depended upon claim 1, either directly or indirectly.  Hence, claims 1-26 currently pending. 

Claim Objections
Claims 7, 10, 12-15, 19-24 and 26 are objected to because of the following informalities.  Appropriate correction is required.
In claim 7, line 4, the phrase “the scaled outputs” should be changed to -- the outputs -- for provide proper antecedent basis.
In claim 10, line 4, the phrase “scaled outputs” should be changed to -- the outputs -- for provide proper antecedent basis.
In claim 12, line 4, the phrase “the outputs” should be changed to -- outputs --.  In line 6, the phrase “scaled outputs” should be changed to -- the outputs -- for provide proper antecedent basis.
In claim 13, line 1, the phrase “The rotation sensor” should be changed to -- The sensor -- to provide consistency with the rest of the preamble.
In claim 19, line 4, what is the word “its” referring to?  Please clarify.
In claim 21, line 4, what is the word “its” referring to?  Please clarify.
In claim 22, a period should be added to the end of the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-17, 22, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 9, the phrase “a second pivot” is indefinite.  How can there be a second pivot when there is no first pivot claimed beforehand?  Please clarify.  In line 10, the phrase “a second at least one load-sensitive resonator” indefinite.  How can there be a second load-sensitive resonator when there is no first resonator claimed beforehand?  Please clarify.
In claim 12, lines 2-3, the phrase “the first at least one load-sensitive resonators” lacks antecedent basis.  In line 3, the phrase “the second at least one load-sensitive resonators” lacks antecedent basis.  In line 4, the phrase “the first at least one load-sensitive resonators” lacks antecedent basis.  In line 5, the phrase “the second at least one load-sensitive resonators” lacks antecedent basis.  In line 6, the phrase “the first at least one load-sensitive resonators” lacks antecedent basis.  In lines 6-7, the phrase “the second at least one load-sensitive resonators” lacks antecedent basis.

In claim 14, the phrase “at least one load-sensitive resonators” is indefinite.  Please clarify.   In line 3, the phrase “the at least one load-sensitive resonators” is vague.  Please clarify. 
In claim 15, lines 2-3, the phrase “the at least one load-sensitive resonators” is vague.  Please clarify.  In lines 3-4, the phrase “the at least one load-sensitive resonators” is vague.  Please clarify.  In line 5, the phrase “the at least one load-sensitive resonators” is vague.  Please clarify.
In claim 16, line 10, the phrase “a second crossed beams flexing pivot” is indefinite.  How can there be a second crossed beams flexing pivot when there is no first crossed beams flexing pivot claimed beforehand?  Please clarify.  In line 12, the phrase “a second at least one load-sensitive resonator” indefinite.  How can there be a second load-sensitive resonator when there is no first resonator claimed beforehand?  Please clarify.
In claim 17, lines 1-2, the phrase “a third at least one load-sensitive resonators” is indefinite.  How can there be a third resonators when there is no first resonator claimed beforehand?  Please clarify.  In lines 2-3, the phrase “the first and second crossed beams flexing pivots” lacks antecedent basis.  In line 4, the phrase “the at least one load-sensitive resonators” is vague.  Please clarify.  In lines 4-5, the phrase “the first and second crossed beams flexing pivots” lacks antecedent basis.

In claim 22, line 3, the phrase “the load-sensitive resonators” is vague.  Is this referring to the load-sensitive resonators in lines 1-2 of this claim or all of the load-sensitive resonators of lines 1-2 of this claim and line 9 of claim 1?  Please clarify.
In claim 24, lines 2-3, the phrase “the at least one load-sensitive resonators” is vague.  Please clarify.  In lines 3-4, the phrase “the at least one load-sensitive resonators” is vague.  Please clarify.  In line 5, the phrase “the load-sensitive resonators” is vague.  Please clarify.
In claim 26, line 2, the phrase “the at least one load-sensitive resonators” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Application Publication 2002/0092352 (Foote).
With regards to claim 1, Foote discloses an accelerometer comprising, as illustrated in Figures 1A-5, a rotation sensor 100 comprising a base frame 112; at least one inertial mass 102; at least one pivot 108 connecting the at least one inertial mass from the base frame; at least one load-transmitting structure 110 (e.g. a whiffletree) connected to the at least one inertial 
With regards to claim 2, Foote further discloses the load-transmitting structure 110 includes compliant elements 106.
With regards to claim 3, Foote further discloses the at least one inertial mass 102 comprises a pendulous inertial mass.  (See, paragraph [0034], [0036]; Figures 3-5).
With regards to claim 4, Foote further discloses the load-transmitting structure 110 includes compliant elements 106.
With regards to claim 5, Foote further discloses the at least one pivot 108 comprises a bending beam (e.g. flexure; paragraph [0030]); the at least one load-sensitive resonator 116 is mounted on a first side of the bending beam (e.g. left side as observed in Figures 3-5).
With regards to claim 6, Foote further discloses at least one load-sensitive resonator 116 mounted on a second side of the bending beam (e.g. right side as observed in Figures 3-5) wherein the second side is opposite the first side such that rotation-induced loads apply tensile or compressive loads of opposite polarity to the at least one load-sensitive resonators on opposite sides of the bending beam (paragraphs [0005],[0007],[0032]).
With regards to claim 19, Foote et al. further discloses the inertial mass 102 comprises a balanced inertial mass having its center of mass at a center of rotation.  (See, as observed in Figures 3-5).
With regards to claim 20, Foote et al. further discloses the balanced inertial mass 102 has symmetry about a rotation axis (e.g. output axis O; Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication 2002/0092352 (Foote) in view of U.S. Patent 4,751,849 (Paros et al.) and U.S. Patent 4,445,065 (Albert).
With regards to claim 7, Foote et al. further discloses electronic means (e.g. oscillator circuit) to excite natural resonant frequencies of the at least one load-sensitive resonators (paragraph [0005]).  
The only difference between the prior art and the claimed invention are frequency counters that measure outputs of the at least one load-sensitive resonators; a processing unit that computes the sums and differences of the scaled outputs of the at least one load-sensitive resonators having similar or opposite tensile-compressive polarity.
Paros et al. discloses force-sensitive resonator load cell comprising, as illustrated in Figures 1-26, a rotation sensor 380 (e.g. accelerometer in Figure 21) comprising a base frame 386 (e.g. housing); at least one inertial mass 384; at least one pivot (e.g. bending of the beam in Figure 21) connecting the at least one inertial mass from the base frame; at least one load-sensitive resonator 392,394; electronic means (e.g. electronic oscillators; column 5, lines 38-45) to excite natural resonant frequencies of the at least one load-sensitive resonators; frequency counters (e.g. counter-timer) that measure outputs of the at least one load-sensitive resonators (column 6, lines 44-47; Figure 9); a processing unit (e.g. computer) that computes the sums and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing frequency counters that measure outputs of the at least one load-sensitive resonators and a processing unit that computes the sums and differences of the scaled outputs of the at least one load-sensitive resonators having similar or opposite tensile-compressive polarity as suggested by Paros et al. to the system of Foote et al. to have the ability to cancel common mode environmental errors that results from changes in the resonant frequencies of the resonators.  (See, column 5, line 55 to column 6, line 11 of Paros et al.).
With regards to claim 8, Paros et al. further discloses the at least one pivot comprises a crossed beams flexing pivot; the at least one load-sensitive resonator is mounted on a first side of the crossed beams flexing pivot.  (See, column 8, lines 30-46; as observed in Figure 15).
With regards to claim 9, Paros et al. Paros et al. further discloses at least one load-sensitive resonator mounted on a second side of the crossed beams flexing pivot such that rotation-induced loads apply tensile or compressive loads of opposite polarity to the at least one load-sensitive resonators on opposite sides of the crossed beams flexing pivot.  (See, column 5, line 55 to column 6, line 11 of Paros et al.).
With regards to claim 10, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above.  Furthermore, Paros et al. discloses a measurement system (e.g. the entire system as illustrated in Figure 7).
  With regards to claim 11, Foote does not disclose an inverted inertial mass; a second pivot connecting the inverted inertial mass to the base frame; a second at least one load-sensitive resonator having a first end portion connected to the base frame and a second end portion connected to the inverted inertial mass; the at least one load-sensitive resonator 
Albert discloses a beam resonator comprising, as illustrated in Figures 1-8, a sensor 10 (e.g. transducer) comprising a base frame 12 (e.g. end mount); an inverted inertial mass 30,32,34,36; at least one pivot 22 (e.g. spring) connecting the at least one inertial mass from the base frame; at least one load-sensitive resonator 38,40; a second pivot 24 connecting the inverted inertial mass to the base frame; a second at least one load-sensitive resonator 42,44 having a first end portion connected to the base frame and a second end portion connected to the inverted inertial mass; the at least one load-sensitive resonator 38,40 comprises a first end portion connected to the base frame and a second end portion connected to the inverted inertial mass.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an inverted inertial mass; a second pivot connecting the inverted inertial mass to the base frame; a second at least one load-sensitive resonator having a first end portion connected to the base frame and a second end portion connected to the inverted inertial mass; the at least one load-sensitive resonator comprises a first end portion connected to the base frame and a second end portion connected to the inverted inertial mass as suggested by Albert to the system of Foote to Albert to have the ability to minimize coupling between the inverting mass and its mounts over a range of operating vibration frequencies.  (See, column 1, lines 5-10 of Albert).
With regards to claim 12, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above.  Furthermore, Paros et al. discloses a measurement system (e.g. the entire system as illustrated in Figure 7).
With regards to claim 13, Albert discloses an inverted inertial mass 30,32,34,36; a second bending beam 24 (e.g. spring) connecting the inverted inertial mass to the base frame; 
With regards to claim 14, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above.  
With regards to claim 15, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above.  Furthermore, Paros et al. discloses a measurement system (e.g. the entire system as illustrated in Figure 7).
With regards to claim 16, the references do not specify such structural configuration as I the claim.  However, to have set such structural characteristics and arrangements as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 17, Paros et al. further discloses a third at least one load-sensitive resonators 268 mounted on the other sides of the first and second crossed beams flexing pivots such that rotation-induced loads apply tensile or compressive loads of opposite polarity to the at least one load-sensitive resonators on opposite sides of the first and second crossed beams flexing pivots.  (See, column 9, lines 1-25; Figure 17).
With regards to claim 18, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above.  Furthermore, Paros et al. discloses a measurement system (e.g. the entire system as illustrated in Figure 7).
With regards to claim 21, the claim is commensurate in scope with claim 20 and is rejected for the same reasons as set forth above.
With regards to claim 22, the claim is commensurate in scope with claim 9 and is rejected for the same reasons as set forth above.
With regards to claim 23, the claim is commensurate in scope with claim 20 and is rejected for the same reasons as set forth above.

With regards to claim 25, Paros et al. further discloses a geophysical measurement system (e.g. system having high common mode rejection of environmental errors; column 2, lines 47-54) comprising geophysical sensors with load-sensitive resonators 392,394; electronic means (e.g. electronic oscillators; column 5, lines 38-45) to excite natural resonant frequencies of the resonators; a reference high-frequency clock standard; a high-resolution frequency counter (e.g. counter-timer); a temperature sensor (column 1, lines 36-39); a signal processing unit (column 6, lines 44-58; Figure 9).
With regards to claim 26, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 25 and is rejected for the same reasons as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to single or double resonator cantilever accelerometer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861